Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/11/2020 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 07/25/2019 is a has PRO 62/874,770 07/16/2019
This application has PRO 62/861,101 06/13/2019 This application has PRO 62/826,315 03/29/2019 This application has PRO 62/731,485 09/14/2018 This application has PRO 62/719,917 08/20/2018 This application has PRO 62/715,042 08/06/2018
This application has PRO 62/713,840 08/02/2018 This application has PRO 62/711,939 07/30/2018 are acknowledged.
Drawings
3.  	The drawings were received on 07/25/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/252019, 02/13/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 07/25/2019 is accepted by the examiner.
20170318607
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-2, 9-10, 17-18 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20170318607 A1 THROLA et al. (Hereinafter “THROLA").
	As per claim 1,THROLA teaches a user equipment (UE) in a wireless communication system, the UE comprising: at least one processor configured to: identify a channel access mechanism to gain access to an operating channel of an unlicensed band (para [0187], fig, 4, 13, user equipment is receiving frame information from base station, and to gain access to the operating channel); perform a listen-before-talk (LBT) operation over the operating channel according to the identified channel access mechanism and obtain a channel occupancy time (COT) for transmission and reception on the operating channel after the LBT operation is successful ( para [0187], fig, 4, 13, perform listen before talk operation before operating channel according to the identified channel access mechanism and obtain a channel 
 	As per claim 2, THROLA teaches  the UE of claim 1, if the identified channel access mechanism is a load-based equipment (LBE) mode,, the processor is configured to identify a configurable sensing duration to obtain an adaptable contention window size for the LBT operation; if the identified channel access mechanism is a frame-based equipment (FBE) mode, the processor is configured to identify  a fixed sensing duration is performed prior to each of periodic fixed frame periods (FFPs) to perform the LBT operation; and the UE is configured to transmit or receive a transmission within the COT after the LBT operation ( fig. 5, frame based on mode in which LBT fixed duration prior to the access of the channel). 
	As per claim 9 , THROLA teaches a base station (BS) in a wireless communication system, the BS comprising: at least one processor configured to: identify a channel access mechanism to gain access to an operating channel of an 
 	As per claim 10, THROLA teaches the BS of claim 9, if the identified channel access mechanism is a load-based equipment (LBE) mode,, the processor  is configured to identify  a configurable sensing duration to obtain an adaptable contention window size for the LBT operation; if the identified channel access mechanism is a frame-based equipment (FBE) mode, the processor is configured to 
	As per claim 17, THROLA teaches a method for operating a user equipment (UE) in a wireless communication system, the method comprising: identifying a channel access mechanism to gain access to an operating channel of unlicensed band( para [0187], fig, 4, 13, user equipment is receiving frame information from base station, and to gain access to the operating channel);  performing a listen-before-talk (LBT) operation over the operating channel according to the identified channel access mechanism and obtain a channel occupancy time (COT) for transmission and reception on the operating channel after the LBT operation is successful( para [0187], fig, 4, 13, perform listen before talk operation before operating channel according to the identified channel access mechanism and obtain a channel occupancy time (COT) for transmission);  identifying, within the COT, one or more switching points for the UE to switch from uplink (UL) transmission to downlink (DL) reception or from the DL reception to the UL transmission (para [0187], fig, 4, 13, identify the channel occupancy time for user device uplink and downlink transmission from the base station);  and switching from the UL transmission to the DL reception or from the DL reception to the UL transmission based on the identified one or more switching points(para [0139], user device switches from uplink to downlink from the base station and user device transmits to the base station over over the operating channel during the COT). 
. 
 Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 4-6, 12-14, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20190342045 A1 to RADULESCU et al (hereinafter RADULESCU).
	As per claim 4, THROLA teaches the UE of claim 1, RADULESCU teaches wherein a maximum number of switchings between the UL transmission to the DL reception within the COT is configured to be one of: a predefined fixed number( );  a scalable number which is non-decreasing with respect to the COT ( );  a scalable number with respect to an LBT priority class that is non-decreasing as a channel access priority decreases;  or a scalable number that is non-decreasing with respect to a fixed frame period (para [0094], COT is configured to be a predefined fixed frame number). 20190342045
RADULESCU, this modification would benefit   THROLA for improvements should be applicable to other multi-access technologies and the telecommunication standards that employ these technologies.
	As per claim 5, THROLA teaches the UE of claim 1, RADULESCU teaches wherein a maximum allowed number of LBT attempts at each of the one or more switching points between the UL transmission to the DL reception is configured to be one of: a predefined fixed number ( );  or a scalable number which is non-decreasing with respect to a duration of a perspective UL transmission after each of the one or more switching points between the UL transmission and the DL reception, wherein a time interval between adjacent LBT attempts is configurable such that: a new LBT attempt immediately restarts if a previous LBT attempt fails ( );  a new LBT attempt starts at one of a next symbol boundary, a next mini-slot boundary, or a next slot boundary;  or a new LBT is attempted such that a perspective UL transmission starts at one of the next symbol boundary, the next mini-slot boundary, or the next slot boundary( (para [0094], COT is configured to be a predefined fixed frame number).
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 6, THROLA teaches the UE of claim 2, RADULESCU teaches wherein the FBE mode is configured with at least one of: a length of an FFP that is configurable from a pre-defined set of values in a unit of one millisecond or one slot( );  a length of a COT that is configurable with one of a fixed maximum value, a percentage of an FFP, or one of a set of predefined values(or a starting position of an FFP that is 
	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 12, THROLA teaches the BS of claim 9, RADULESCU teaches wherein a maximum number of switchings between the DL transmission to the UL reception within the COT is configured to be one of: a predefined fixed number;  a scalable number which is non-decreasing with respect to the COT( );  a scalable number with respect to an LBT priority class that is non-decreasing as a channel access priority decreases;  or a scalable number that is non-decreasing with respect to a fixed frame period(para [0094], COT is configured to be a predefined fixed frame number). 
	Examiner supplies the same rationale as supplied in claim 4.
	As per claim 12, THROLA teaches  the BS of claim 9, RADULESCU teaches wherein a maximum number of switchings between the DL transmission to the UL reception within the COT is configured to be one of: a predefined fixed number;  a scalable number which is non-decreasing with respect to the COT( );  a scalable number with respect to an LBT priority class that is non-decreasing as a channel access priority decreases;  or a scalable number that is non-decreasing with respect to a fixed frame period(para [0094], COT is configured to be a predefined fixed frame number). 
	Examiner supplies the same rationale as supplied in claim 4.
 RADULESCU teaches wherein a maximum allowed number of LBT attempts at each of the one or more switching points between the DL transmission to the UL reception is configured to be one of: a predefined fixed number ( );  or a scalable number which is non-decreasing with respect to a duration of a perspective UL transmission after each of the one or more switching points between the DL transmission and the UL reception, wherein a time interval between adjacent LBT attempts is configurable such that: a new LBT attempt immediately restarts if a previous LBT attempt fails ( );  a new LBT attempt starts at one of a next symbol boundary, a next mini-slot boundary, or a next slot boundary;  or a new LBT is attempted such that a perspective DL transmission starts at one of the next symbol boundary, the next mini-slot boundary, or the next slot boundary((para [0094], COT is configured to be a predefined fixed frame number ). 
	Examiner supplies the same rationale as supplied in claim 4.
 	As per claim 14, THROLA teaches the BS of claim 10, RADULESCU teaches wherein the FBE mode is configured with at least one of: a length of an FFP that is configurable from a pre-defined set of values in a unit of one millisecond or one slot;  a length of a COT that is configurable with one of a fixed maximum value, a percentage of an FFP, or one of a set of predefined values;  or a starting position of an FFP that is configurable by a time granularity of one of one microsecond, one millisecond, one symbol, or 1/(480 kilo-Hertz (kHz)*4096) (para [0094], length of a COT that is configurable with one of a fixed maximum value). 
	Examiner supplies the same rationale as supplied in claim 4.
RADULESCU teaches wherein a maximum number of switchings between the UL transmission to the DL reception within the COT is configured to be one of: a predefined fixed number ( );  a scalable number which is non-decreasing with respect to the COT( );  a scalable number with respect to an LBT priority class that is non-decreasing as a channel access priority decreases( );  or a scalable number that is non-decreasing with respect to a fixed frame period(para [0094], COT is configured to be a predefined fixed frame number ).
	Examiner supplies the same rationale as supplied in claim 4.
 5.	Claim(s)  7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JO further view of US PG Pub US 20180152851 A1 to Li et al (hereinafter Li).
	As per claim 7, THROLA teaches the UE of claim 2, Li teaches wherein when the identified channel access mechanism is configured with the FBE mode, the processor is further configured to: perform an LBT over each of a plurality of spatial receive (RX) parameters aligned with intended spatial transmit (TX) parameters simultaneously, and utilize spatial parameters that have passed LBT for transmission during a COT( );  and perform an LBT over each of the plurality of spatial RX parameters sequentially over each of time units;  or perform an omni-directional LBT by: if the omni-directional 
LBT passes, causing the transceiver to send a transmission, or if the omni-directional LBT does not pass, performing a directional LBT and causing the transceiver to send a transmission over a spatial TX parameter that has passed the directional LBT (para [0004], perform an omni-directional LBT by: if the omni-directional LBT passes, causing the transceiver to send a transmission). US 20180152851 A1

 	As per claim 15, THROLA teaches  the BS of claim 10, Li wherein when the identified channel access mechanism is configured with the FBE mode, the processor is further configured to: perform an LBT over each of a plurality of spatial receive (RX) parameters aligned with intended spatial transmit (TX) parameters simultaneously, and utilize spatial parameters that have passed LBT for transmission during a COT ( );  and perform an LBT over each of the plurality of spatial RX parameters sequentially over each of time units;  or perform an omni-directional LBT by: if the omni-directional LBT passes, causing the transceiver to send a transmission, or if the omni-directional LBT does not pass, performing a directional LBT and causing the transceiver to send a transmission over a spatial TX parameter that has passed the directional LBT (para 
 	Examiner supplies the same rationale as supplied in claim 7.
Response to Arguments
	On page 17 of applicant argues that, "However, this does not disclose or suggest the above-emphasized elements of Claim 1. First, Claim 1 recites to identify a channel access mechanism to gain access to an operating channel of an unlicensed band. While Throla mentions communication on unlicensed bands and LBT procedures, Throla is silent as to any the identification of a channel access mechanism to gain access to an operating channel of an unlicensed band as recited in Claim 1. Throla merely provides a general discussion of LBT procedures for whether the channel time instances are periodic or not. There is no disclosure in Throla of a channel access mechanism that is used to gain access to an operating channel of an unlicensed band as recited in Claim 1". Applicant's argument have been considered but are not persuasive.  Throla in para [0187] fig, 4, 13 and 10, teaches a channel access mechanism such as the channel of subframe in which channel occupancy time for a fixed frame period in that it mention about a periodic starting time for uplink transmission of unlicensed band, also it mention about starting point of downlink transmission in the same channel occupancy time, there by the channel is accessed by the terminal based on the channel allocation from the base station in listen before talk mechanism of unlicensed band.
 	On page 17 of applicant argues that,"Second, just Throla does not disclose a channel access mechanism, Throla also does not disclose to perform a LBT operation 
 	On page 18 of applicant argues that "The mere fact that a UE may, at some point, switch from UL to DL is a standard part of communication. Throla does not disclose that this switching occurs within the COT or that the UE identifies switching points for the UE to switch from UL transmission to DL reception or vice versa within the COT as recited in Claim 1. Applicant's argument have been considered but are not persuasive.  Applicant's argument have been considered but are not persuasive.  Throla in para [0187] fig, 4, 13 and 10, teaches clearly a mechanis in which switching occurs within the COT for uplink and downlink transmission as a channel access mechanism such as the channel of subframe in which channel occupancy time for a fixed frame period in that it mention about a periodic starting time for uplink transmission of unlicensed band, also it mention about starting point of downlink transmission in the same channel occupancy time, there by the channel is accessed by 
 				Allowable Subject Matter
	Claim 3, 8, 11,16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150138982 A1; US Patent Publication US 20170318607 A1,   US Patent Publication US 20170019909 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467